This is an action to recover the sum of five hundred dollars, which was deposited by the plaintiff with the defendant W. R. Odom, a justice of the peace in Fresno County, as bail for the release of one Maggie Taylor, who was charged with a misdemeanor. Upon trial Maggie Taylor was acquitted and the bail exonerated. In the present action *Page 482 
the court gave judgment for the plaintiff and against the defendants in the sum sued for, with interest and costs. The appeal is by the surety company upon the official bond of defendant Odom.
At the trial Odom claimed that he rendered services to the plaintiff in the matter of securing a liquor license, and also in procuring, or attempting to procure, the removal of a certain marshal whose activities in the performance of his duty were obnoxious to her and detrimental to an enterprise conducted by her in Coalinga, and that it was understood and agreed by plaintiff and him that he should in payment for those services retain the value thereof out of the bail money on deposit with him.
While perhaps it may be said that the trial court should have been more liberal in its ruling on the admission of evidence on the cross-examination of Odom, still we are unable to say that any substantial error was committed in that regard.
Concerning the evidence in the case, it is sufficient to say that there is a conflict therein, in view of which, under well-settled law in this state, this court will not disturb the finding of the trial court.
Judgment affirmed.